DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 06/7/2022.
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamburrini et al. (US 2004/0169084).
Re Claims 1, 10, and 16-17: Tamburrini et al. teaches multiple aperture data reader for multi-mode operation, which includes a base assembly {herein base unit 105/325 with a main base section 326} including a coupling mechanism (see fig.# 6; ¶ 68-73+); a top housing assembly operably coupled with the coupling mechanism of the base assembly, the top housing assembly including a housing opening (see fig.# 6); a circuit board assembly at least partially disposed within the housing opening, the circuit board assembly including a board communication interface and at least one of a power interface or a data connection interface {herein the base unit 105 may contain a power supply, signal processing, decoding, and/or control electronics and may be connected to the scanner 100 by a hardwired connection or by a wireless connection} (¶ 68+); and a first cup assembly {herein cup portion 330} adapted to removably couple with at least one of the base assembly or the top housing assembly, the first cup assembly including at least one dock to operably couple with a handheld scanning device and further including a cup communication interface (¶ 73+); wherein the board communication interface is adapted to communicatively couple with the cup communication interface to allow transmission between at least one of the power interface or the data interface and the handheld scanning device {herein Tamburrini teaches when in place on the base unit 105, connection for both communication and power may be provided through mating electrical contacts in the base unit 105 and the scanner 100} (¶ 68+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamburrini et al. (US 2004/0169084) in view of Hicks et al. (US 2016/0203455).
The teachings of Tamburrini et al. have been discussed above.
Tamburrini et al. fails to specifically teach wherein the cup communication interface comprises a flex tail interconnection, wherein the flex tail interconnection includes at least one of a leaf spring contact or a pogo pin connection.
Hicks et al. teaches POS docking station system and method for a mobile barcode scanner gun system with mobile tablet device or standalone mobile tablet device, which includes a flex tail interconnection, wherein the flex tail interconnection includes at least one of a leaf spring contact or a pogo pin connection (¶ 21-22+, 55-67+).
In view of teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Tamburrini et al. a flex tail interconnection, wherein the flex tail interconnection includes at least one of a leaf spring contact or a pogo pin connection so as to provide a precise spring structure realizing a precise connection of the handheld scanning device and the connecting joint from the cup for facilitating electrical and power connection. 
Claim(s) 5-6, 12-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamburrini et al. (US 2004/0169084) in view of Carnevali (US 2015/0220765).
The teachings of Tamburrini et al. have been discussed above. Tamburrini et al. teaches that the base unit 506 contains a swivel 520 which may allow for orientation of the scanner 500 when mounted in base unit 505, which may be particularly useful during the fixed mode of operation (see fig.# 15, ¶ 82+).
Tamburrini et al. fails to specifically teach a retention mechanism adapted to secure the first cup assembly with the top housing assembly, wherein the retention mechanism comprises a coin screw.
Carnevali teaches scanner cradle, which includes a retention mechanism 30 adapted to secure the first cup assembly with the top housing assembly, wherein the retention mechanism comprises a coin screw (¶ 32-34+)
In view of Carnevali’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Tamburrini et al. a retention mechanism adapted to secure the first cup assembly with the top housing assembly, wherein the retention mechanism comprises a coin screw so as to provide a secure means for holding the cup in a fixed position onto the base.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamburrini et al. (US 2004/0169084) in view of Kallay et al. (US 11,068,680).
The teachings of Tamburrini et al. have been discussed above.
Tamburrini et al. fails to specifically teach wherein the first cup assembly further includes a latch adapted to rotatably couple the first cup assembly with the top housing assembly or the base assembly.
Kallay et al. teaches latch and hinge system for base station and handheld device, which includes a latch 120 adapted to rotatably couple the first cup assembly with the top housing assembly or the base assembly (col.6, lines 60-67+; col.7, lines 38+; col.9, lines 1+).
In view of Kallay et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Tamburrini et al. a latch adapted to rotatably couple the first cup assembly with the top housing assembly or the base assembly so as to enable means of releasing the handheld device from the cradle/docket station. 
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamburrini et al. (US 2004/0169084) in view of Cvetko (US 2007/0038434).
The teachings of Tamburrini et al. have been discussed above.
Tamburrini et al. fails to specifically teach that wherein the cradle is adapted to retain a plurality of base assemblies.
Cvetko teaches universal system interface, which includes wherein the cradle is adapted to retain a plurality of base assemblies (see fig.# 6, ¶ 32+)
In view of Cvetko’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Tamburrini et al. that the cradle is adapted to retain a plurality of base assemblies so as to accommodate more than one cup/base. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that the first cup assembly includes a first dock adapted to receive a sled of the handheld scanning device and a second dock adapted to receive a terminal of the handheld scanning device. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hicks et al. (US 2017/0140363) teaches POS docking station system and method for a mobile barcode scanner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2876